Case: 20-50736     Document: 00515970595          Page: 1    Date Filed: 08/09/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                   August 9, 2021
                                   No. 20-50736
                                                                   Lyle W. Cayce
                                                                        Clerk

   Kevin Rollins,

                                                            Plaintiff—Appellant,

                                       versus

   Home Depot USA, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-259


   Before Ho, Oldham, and Wilson, Circuit Judges.
   James C. Ho, Circuit Judge:
          This is a cautionary tale for every attorney who litigates in the era of
   e-filing. Kevin Rollins brought suit against his employer for personal injury.
   The employer filed a motion for summary judgment on the eve of the parties’
   agreed deadline for dispositive motions. But Rollins’s counsel never saw the
   electronic notification of that motion. That’s because, by all accounts, his
   computer’s email system placed that notification in a folder that he does not
   regularly monitor. Nor did he check the docket after the deadline for
   dispositive motions had elapsed.
Case: 20-50736      Document: 00515970595          Page: 2    Date Filed: 08/09/2021




                                    No. 20-50736


          As a result, Rollins did not file an opposition to the summary judgment
   motion. So the district court subsequently entered judgment against Rollins.
          Rollins seeks relief from that judgment under Federal Rule of Civil
   Procedure 59(e). But our precedents make clear that no such relief is
   available under circumstances such as this. Accordingly, the district court
   did not abuse its discretion in denying relief under Rule 59(e).
          On appeal, Rollins additionally argues that a fact dispute precludes
   summary judgment. But he never presented that argument to the district
   court—not even in his Rule 59(e) motion. Accordingly, he forfeited the
   argument.
          For these reasons, we affirm.
                                          I.
          Rollins was injured while moving a bathtub for his employer, Home
   Depot. He then sued Home Depot in state court. The case was subsequently
   removed to federal court.
          Counsel for Rollins agreed to receive filings through the district
   court’s electronic-filing system via the email address he provided, as
   attorneys typically do in federal courts across the country. The parties later
   agreed to a scheduling order requiring that all dispositive motions be filed by
   May 11, 2020.
          On May 7, Home Depot filed its motion for summary judgment.
   Rollins’s counsel contends—and Home Depot does not dispute—that the
   notification for that filing “was inadvertently filtered into a part of Rollins’
   counsel’s firm email system listed as ‘other,’ instead of the main email box
   where all prior filings in the case were received.” As a result, counsel did not
   see the electronic notification of Home Depot’s motion. Nor did counsel




                                          2
Case: 20-50736      Document: 00515970595              Page: 3   Date Filed: 08/09/2021




                                     No. 20-50736


   learn of that motion when he contacted Home Depot’s counsel a few days
   later to discuss the possibility of a settlement.
          The scheduling order imposed a 14-day deadline to file and serve
   responses to any motions. After that deadline came and went without any
   response from Rollins, the district court reviewed the pleadings, granted
   Home Depot’s motion for summary judgment, and entered final judgment
   on May 27.
          But Rollins’s counsel did not know any of this until June 3. That’s
   when counsel reached out to Home Depot’s counsel again to raise the
   possibility of settlement. In response, Home Depot’s counsel informed him
   that the district court had already entered final judgment.
          Rollins filed a motion under Federal Rule of Civil Procedure 59(e) to
   alter or amend the court’s judgment against him. The district court denied
   the motion. Rollins now appeals.
                                          II.
          Rule 59(e) states, in full, that “[a] motion to alter or amend a judgment
   must be filed no later than 28 days after the entry of the judgment.” Fed.
   R. Civ. P. 59(e). This is “an extraordinary remedy that should be used
   sparingly.” Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004).
   “We review the denial of a Rule 59(e) motion only for abuse of discretion.”
   Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990).
          The text of Rule 59(e) does not specify the available grounds for
   obtaining such relief. But our court has explained that Rule 59(e) motions
   “are for the narrow purpose of correcting manifest errors of law or fact or
   presenting newly discovered evidence”—not for raising arguments “which
   could, and should, have been made before the judgment issued.” Faciane v.
   Sun Life Assurance Co. of Canada, 931 F.3d 412, 423 (5th Cir. 2019)




                                           3
Case: 20-50736      Document: 00515970595            Page: 4   Date Filed: 08/09/2021




                                      No. 20-50736


   (quotation omitted). We have further noted that Rule 59(e) allows a party to
   alter or amend a judgment when there has been an intervening change in the
   controlling law. See Schiller v. Physicians Res. Grp., Inc., 342 F.3d 563, 567–
   68 (5th Cir. 2003). None of those conditions are met here.
          Rollins contends that the district court abused its discretion when it
   denied his Rule 59(e) motion, on the ground that the only reason his counsel
   did not know about Home Depot’s motion for summary judgment was due
   to a glitch in his email system.
          This argument is squarely foreclosed under our precedent. In Trevino
   v. City of Fort Worth, the plaintiffs’ counsel failed to file a response to the
   defendant’s motion to dismiss because, among other reasons, “defective
   antivirus software diverted court emails to a spam folder.” 944 F.3d 567, 570
   (5th Cir. 2019) (per curiam). After the district court granted the defendant’s
   unopposed motion to dismiss, the plaintiffs sought relief under Rule 59(e).
   Id. We rejected the argument, explaining that “[f]ailure to file a response to
   a motion to dismiss is not a manifest error of law or fact” under Rule 59(e).
   Id. at 571. See also Templet, 367 F.3d at 478–79 (concluding that the district
   court did not err in denying Rule 59(e) relief when plaintiffs failed to file a
   response to defendants’ motion for summary judgment).
          To be sure, we do not question the good faith of Rollins’s counsel. But
   it is not “manifest error to deny relief when failure to file was within
   [Rollins’s] counsel’s ‘reasonable control.’” Trevino, 944 F.3d at 571. Notice
   of Home Depot’s motion for summary judgment was sent to the email
   address that Rollins’s counsel provided. Rule 5(b)(2)(E) provides for service
   “by filing [the pleading] with the court’s electronic-filing system” and
   explains that “service is complete upon filing or sending.” Fed. R.
   Civ. P. 5(b)(2)(E). That rule was satisfied here. Rollins’s counsel was
   plainly in the best position to ensure that his own email was working




                                           4
Case: 20-50736        Document: 00515970595           Page: 5   Date Filed: 08/09/2021




                                       No. 20-50736


   properly—certainly more so than either the district court or Home Depot.
   Moreover, Rollins’s counsel could have checked the docket after the agreed
   deadline for dispositive motions had already passed. See Trevino, 944 F.3d at
   571 (stressing that “Plaintiffs had a duty of diligence to inquire about the
   status of their case.”); Two-Way Media LLC v. AT&T, Inc., 782 F.3d 1311,
   1317 (Fed. Cir. 2015) (no abuse of discretion where district court found it
   “inexcusable for . . . counsel to fail to read all of the underlying orders they
   received, or—at minimum—to monitor the docket for any corrections or
   additional rulings”); Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1294 (D.C. Cir.
   2004) (describing counsel’s argument that the electronic-filing system was
   to blame as “an updated version of the classic ‘my dog ate my homework’
   line”).
             In sum, the district court did not abuse its discretion in denying the
   Rule 59(e) motion.
                                           III.
             Rollins’s Rule 59(e) motion in the district court did not address the
   merits of the district court’s summary judgment decision. He argues for the
   first time on appeal that the district court should have granted his Rule 59(e)
   motion so that he could “show that there is a fact question on whether Home
   Depot breached its duty to him, as well as show that he was not the sole
   proximate cause of his injuries.” This is the first time that Rollins challenges
   the merits of the district court’s judgment. Home Depot responds that the
   argument is “waived.” So this appeal presents the familiar question whether
   a court should consider arguments raised for the first time on appeal.
             “The    terms    waiver     and      forfeiture—though   often   used
   interchangeably by jurists and litigants—are not synonymous.” Hamer v.
   Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 17 n.1 (2017). “Whereas
   forfeiture is the failure to make the timely assertion of a right, waiver is the




                                            5
Case: 20-50736         Document: 00515970595               Page: 6      Date Filed: 08/09/2021




                                          No. 20-50736


   ‘intentional relinquishment or abandonment of a known right.’” United
   States v. Olano, 507 U.S. 725, 733 (1993) (quoting Johnson v. Zerbst, 304 U.S.
   458, 464 (1938)).
           A party forfeits an argument by failing to raise it in the first instance in
   the district court—thus raising it for the first time on appeal—or by failing to
   adequately brief the argument on appeal. See United States v. Zuniga, 860
   F.3d 276, 284 n.9 (5th Cir. 2017) (“Failure to raise a claim to the district
   court ‘constitutes a forfeiture, not a waiver, of that right for the purposes of
   appeal.’”) (quoting United States v. Chavez-Valencia, 116 F.3d 127, 130 (5th
   Cir. 1997)); Norris v. Causey, 869 F.3d 360, 373 n.10 (5th Cir. 2017) (noting
   that a party forfeits an argument by failing to adequately brief it); Fed. R.
   App. P. 28(a)(8)(A) (requiring appellant’s argument to contain
   “appellant’s contentions and the reasons for them, with citations to the
   authorities and parts of the record on which appellant relies”). 1
           Rollins forfeited his argument that a fact dispute precluded summary
   judgment by failing to raise it first before the district court. We do not
   ordinarily consider issues that are forfeited because they are raised for the
   first time on appeal.
           Of course, there are exceptions. See Bayou Liberty Ass’n v. U.S. Army
   Corps of Eng’rs, 217 F.3d 393, 398 (5th Cir. 2000). Jurisdictional arguments


           1
               There are numerous ways that a party can fail to adequately brief an argument.
   See, e.g., JTB Tools & Oilfield Servs., L.L.C. v. United States, 831 F.3d 597, 601 (5th Cir.
   2016) (failure to “offer any supporting argument or citation to authority” or to “identify
   relevant legal standards and any relevant Fifth Circuit cases”) (quotation omitted); United
   States v. Rojas, 812 F.3d 382, 407 n.15 (5th Cir. 2016) (failure to offer record citations);
   United States v. Charles, 469 F.3d 402, 408 (5th Cir. 2006) (“A single conclusory sentence
   in a footnote is insufficient to raise an issue for review.”); Yohey v. Collins, 985 F.2d 222,
   224–25 (5th Cir. 1993) (failure to include argument in the body of the brief); Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (failure to address the
   district court’s analysis and explain how it erred).




                                                 6
Case: 20-50736        Document: 00515970595              Page: 7      Date Filed: 08/09/2021




                                         No. 20-50736


   are one obvious exception.            “[S]ubject-matter jurisdiction, because it
   involves a court’s power to hear a case, can never be forfeited or waived.”
   United States v. Cotton, 535 U.S. 625, 630 (2002).
           In addition, we’ve said that “an issue will not be addressed when
   raised for the first time on appeal unless it is a purely legal matter and failure
   to consider the issue will result in a miscarriage of justice.” Essinger v. Liberty
   Mut. Fire Ins. Co., 534 F.3d 450, 453 (5th Cir. 2008). See also Pegues v.
   Morehouse Par. Sch. Bd., 706 F.2d 735, 738 (5th Cir. 1983) (“It is axiomatic
   that an issue not raised in the trial court will not be considered on appeal
   unless it involves a pure question of law, and our refusal to address it would
   result in a miscarriage of justice.”).
           But what constitutes a pure legal question or a miscarriage of justice is
   “a question with no certain answer.” Essinger, 534 F.3d at 453. As a result,
   appellate courts have considerable discretion in deciding whether to consider
   an issue that was not raised below.
           As commentators have observed, courts of appeals use this discretion
   inconsistently. See, e.g., Amanda Frost, The Limits of Advocacy, 59 Duke
   L.J. 447, 463 (2009) (“Federal circuit courts . . . act with little rhyme or
   reason” when deciding to consider forfeited arguments); Barry A. Miller,
   Sua Sponte Appellate Rulings: When Courts Deprive Litigants of an Opportunity
   to Be Heard, 39 San Diego L. Rev. 1253, 1260 (2002) (noting “[t]he
   absence of a consistent principle”); Robert J. Martineau, Considering New
   Issues on Appeal: The General Rule and the Gorilla Rule, 40 Vand. L. Rev.
   1023, 1061 (1987) (analyzing cases and concluding that “[t]he only consistent
   feature of the current system is its inconsistency”).2



           2
            The “gorilla rule” “refers to unrestrained discretion, analogous to the right of a
   600 or 800 pound gorilla to sleep anywhere he wants.” Essinger, 534 F.3d at 453. See also




                                               7
Case: 20-50736       Document: 00515970595          Page: 8     Date Filed: 08/09/2021




                                     No. 20-50736


            We must be on guard for the risk of judicial bias when it comes to
   discretionary practices such as addressing forfeited issues.          As Justice
   Clarence Thomas has observed, “judges should adopt principles . . . that
   reduce judicial discretion. Reducing discretion is the key to fostering judicial
   impartiality. The greater the room for judicial discretion, the greater the
   temptation to write one’s personal opinions into the law.”              Clarence
   Thomas, Francis Boyer Lecture at the AEI Annual Dinner: Be Not Afraid (Feb.
   13, 2001), available at http://www.aei.org/publication/be-not-afraid. See
   also Antonin Scalia, The Rule of Law as a Law of Rules, 56 U. Chi. L. Rev.
   1175, 1180 (1989) (“Only by announcing rules do we hedge ourselves in.”).
            It would surely be unacceptable, for example, if courts granted
   motions for extension of deadlines only for prosecutors and not for criminal
   defendants. Addressing forfeited issues in a biased manner is no different.
   Courts should not selectively address forfeited arguments just because they
   have sympathy for a particular litigant.
            We see no principled basis for addressing Rollins’s forfeited argument
   here. Whether Rollins would have been able to establish a fact dispute is
   plainly not a pure question of law. Nor is there manifest injustice to correct
   here—nothing prevented Rollins from alleging a fact dispute in the district
   court.
                                         ***
            For the foregoing reasons, we affirm.




   Martineau, 40 Vand. L. Rev. at 1023 n.* (“A well known riddle asks: ‘Where does an
   eight-hundred pound gorilla sleep?’ The response is: ‘Anywhere it wants.’”).




                                           8